DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of patent 11,152,981 (application 16494930).
Although the conflicting claims are not identical, they are not patentably distinct from each other in light of the following evidences.

Current application’s claims:

1. A method for operating a terminal device of a multiple-input and multiple-output (MIMO) system, the method comprising: 

transmitting, from each individual antenna element of a plurality of antenna elements of the terminal device, corresponding raw uplink pilot signals on a dedicated time and frequency resource; 

before transmitting precoded uplink pilot signals to a base station of the MIMO system, receiving, from the base station in response to transmitting from each individual antenna element the corresponding raw uplink pilot signals, an uplink precoding information assigned to a radio resource of a transmission frame of the MIMO system for transmitting uplink signals from the plurality of antenna elements of the terminal device to the base station, 

wherein the uplink precoding information is determined based on a plurality of receive properties of the raw uplink pilot signals; 


determining, at the terminal device, an uplink precoding assigned to the radio resource based on the uplink precoding information; 

and transmitting, from the plurality of antenna elements, an uplink pilot signal assigned to the radio resource using the uplink precoding.
Patent’s claims:

1. A method for operating a terminal device of a multiple-input and multiple-output (MIMO) system, the method comprising: 

transmitting, from each individual antenna element of a plurality of antenna elements of the terminal device, corresponding raw uplink pilot signals on a dedicated time and frequency resource; 

receiving, from a base station of the MIMO system in response to transmitting from each individual antenna element the corresponding raw uplink pilot signals, an uplink precoding information assigned to a radio resource of a transmission frame of the MIMO system for transmitting uplink signals from the plurality of antenna elements of the terminal device to the base station, 


wherein the uplink precoding information is determined at the base station based on a plurality of receive properties of the raw uplink pilot signals, but not precoded uplink pilot signals; 

determining, at the terminal device, an uplink precoding assigned to the radio resource based on the uplink precoding information; 

and transmitting, from the plurality of antenna elements, an uplink pilot signal assigned to the radio resource using the uplink precoding.
2. The method of claim 1, further comprising: determining a further uplink precoding assigned to the radio resource, wherein the uplink precoding and further uplink precoding are different; and transmitting, from the plurality of antenna elements, a further uplink pilot signal assigned to the radio resource using the further uplink precoding.
2. The method of claim 1, further comprising: determining a further uplink precoding assigned to the radio resource, wherein the uplink precoding and further uplink precoding are different; and transmitting, from the plurality of antenna elements, a further uplink pilot signal assigned to the radio resource using the further uplink precoding.
3. The method of claim 2, wherein the uplink pilot signal and the further uplink pilot signal are transmitted from the plurality of antenna elements at a same time.
3. The method of claim 2, wherein the uplink pilot signal and the further uplink pilot signal are transmitted from the plurality of antenna elements at a same time.
4. The method of claim 1, wherein the uplink precoding is a first uplink precoding, the radio resource is a first radio resource and the uplink pilot signal is a first uplink pilot signal, wherein the method further comprises: determining a second uplink precoding assigned to a second radio resource of the transmission frame of the MIMO system for transmitting uplink signals from the plurality of antenna elements of the terminal device to the base station of the MIMO system; and transmitting, from the plurality of antenna elements, a second uplink pilot signal assigned to the second radio resource using the second uplink precoding.
4. The method of claim 1, wherein the uplink precoding is a first uplink precoding, the radio resource is a first radio resource and the uplink pilot signal is a first uplink pilot signal, wherein the method further comprises: determining a second uplink precoding assigned to a second radio resource of the transmission frame of the MIMO system for transmitting uplink signals from the plurality of antenna elements of the terminal device to the base station of the MIMO system; and transmitting, from the plurality of antenna elements, a second uplink pilot signal assigned to the second radio resource using the second uplink precoding.
5. The method of claim 4, wherein the first radio resource is located to a first group of spatially multiplexed terminal devices operated in the MIMO system, and the second radio resource is located to a second group of spatially multiplexed terminal devices operated in the MIMO system.
5. The method of claim 4, wherein the first radio resource is located to a first group (31, 34, 27) of spatially multiplexed terminal devices operated in the MIMO system, and the second radio resource is located to a second group (31, 33, 36, 39) of spatially multiplexed terminal devices operated in the MIMO system.
6. The method of claim 2, further comprising: receiving, in response to transmitting from each individual antenna element the corresponding raw uplink pilot signals, a further uplink precoding information assigned to the radio resource from the base station; and determining, at the terminal device, the further uplink precoding based on the further uplink precoding information.
6. The method of claim 1, further comprising: receiving, in response to transmitting from each individual antenna element the corresponding raw uplink pilot signals, a further uplink precoding information assigned to the radio resource from the base station; and determining, at the terminal device, the further uplink precoding based on the further uplink precoding information.
7. The method of claim 4, further comprising: receiving, in response to transmitting from each individual antenna element the corresponding raw uplink pilot signals, a second uplink precoding information assigned to a second radio resource from the base station; and determining, at the terminal device, the second uplink precoding based on the second uplink precoding information.
7. The method of claim 1, further comprising: receiving, in response to transmitting from each individual antenna element the corresponding raw uplink pilot signals, a second uplink precoding information assigned to a second radio resource from the base station; and determining, at the terminal device, the second uplink precoding based on the second uplink precoding information.
8. A method for operating a base station of a multiple-input and multiple-output (MIMO) system the method comprising: 

before receiving precoded uplink pilot signals from a terminal device, receiving raw uplink pilot signals, the raw uplink pilot signals being transmitted from each individual antenna element of a plurality of antenna elements of the terminal device on a dedicated time and frequency resource; 

determining a downlink precoding and uplink receive parameters for communicating signals between a plurality of antenna elements of the base station and the terminal device using a radio resource of a transmission frame of the MIMO system based on a plurality of receive properties of the received raw uplink pilot signals; 

transmitting uplink precoding information assigned to the radio resource to the terminal device, the uplink precoding information being determined based on the plurality of receive properties of the received raw uplink pilot signals; 


receiving, at the plurality of antenna elements of the base station, an uplink pilot signal assigned to the radio resource, 

wherein the uplink pilot signal is transmitted from the terminal device using the uplink precoding information;

and adjusting the downlink precoding and the uplink receive parameters based on a receive property of the uplink pilot signal.
10. A method for operating a base station of a multiple-input and multiple-output (MIMO) system the method comprising: 


receiving raw uplink pilot signals, the raw uplink pilot signals being transmitted from each individual antenna element of a plurality of antenna elements of a terminal device on a dedicated time and frequency resource; 



determining a downlink precoding and uplink receive parameters for communicating signals between a plurality of antenna elements of the base station and the terminal device using a radio resource of a transmission frame of the MIMO system based on a plurality of receive properties of the received raw uplink pilot signals; 

determining uplink precoding information assigned to the radio resource based on the plurality of receive properties of the received raw uplink pilot signals but not precoded uplink pilot signals; transmitting the uplink precoding information to the terminal device, 

receiving, at the plurality of antenna elements of the base station, an uplink pilot signal assigned to the radio resource, 

wherein the uplink pilot signal is transmitted from the terminal device using the uplink precoding information; 

and adjusting the downlink precoding and the uplink receive parameters based on a receive property of the uplink pilot signal.
9. The method of claim 8, further comprising: determining a further downlink precoding and further uplink receive parameters for communicating signals between the plurality of antenna elements of the base station and the terminal device using the radio resource of the transmission frame of the MIMO system, wherein the downlink precoding and the further downlink precoding are different, and wherein the uplink receive parameters and the further uplink receive parameters are different; receiving, at the plurality of antenna elements of the base station, a further uplink pilot signal assigned to the radio resource, wherein the further uplink pilot signal is transmitted from the terminal device using a further uplink precoding which is different from the uplink precoding; and adjusting the further downlink precoding and the further uplink receive parameters based on a receive property of the further uplink pilot signal.
11. The method of claim 10, further comprising: determining a further downlink precoding and further uplink receive parameters for communicating signals between the plurality of antenna elements of the base station and the terminal device using the radio resource of the transmission frame of the MIMO system, wherein the downlink precoding and the further downlink precoding are different, and wherein the uplink receive parameters and the further uplink receive parameters are different; receiving, at the plurality of antenna elements of the base station, a further uplink pilot signal assigned to the radio resource, wherein the further uplink pilot signal is transmitted from the terminal device using a further uplink precoding which is different from the uplink precoding; and adjusting the further downlink precoding and the further uplink receive parameters based on a receive property of the further uplink pilot signal.
10. The method of claim 8, wherein the downlink precoding is a first downlink precoding, the uplink receive parameters are first uplink receive parameters, the radio resource is a first radio resource, the uplink pilot signal is a first uplink pilot signal, and the uplink precoding is a first uplink precoding, wherein the method further comprises: determining a second downlink precoding and second uplink receive parameters for communicating signals between the plurality of antenna elements of the base station and the terminal device using a second radio resource of the transmission frame of the MIMO system; receiving, at the plurality of antenna elements of the base station, a second uplink pilot signal assigned to the second radio resource, wherein the second uplink pilot signal is transmitted from the terminal device using a second uplink precoding; and adjusting the second downlink precoding and the second uplink receive parameters based on a receive property of the second uplink pilot signal.
12. The method of claim 10, wherein the downlink precoding is a first downlink precoding, the uplink receive parameters are first uplink receive parameters, the radio resource is a first radio resource, the uplink pilot signal is a first uplink pilot signal, and the uplink precoding is a first uplink precoding, wherein the method further comprises: determining a second downlink precoding and second uplink receive parameters for communicating signals between the plurality of antenna elements of the base station and the terminal device using a second radio resource of the transmission frame of the MIMO system; receiving, at the plurality of antenna elements of the base station, a second uplink pilot signal assigned to the second radio resource, wherein the second uplink pilot signal is transmitted from the terminal device using a second uplink precoding; and adjusting the second downlink precoding and the second uplink receive parameters based on a receive property of the second uplink pilot signal.
11. The method of claim 9, further comprising: determining the further downlink precoding and the further uplink receive parameters for communicating signals between the plurality of antenna elements of the base station and the terminal device using the radio resource based on the plurality of receive properties of the raw uplink pilot signals that were received; determining further uplink precoding information assigned to the radio resource based on the plurality of receive properties of the raw uplink pilot signals that were received; and transmitting the further uplink precoding information to the terminal device.
13. The method of claim 10, further comprising: determining a further downlink precoding and further uplink receive parameters for communicating signals between the plurality of antenna elements of the base station and the terminal device using the radio resource based on the plurality of receive properties of the raw uplink pilot signals that were received; determining further uplink precoding information assigned to the radio resource based on the plurality of receive properties of the raw uplink pilot signals that were received; and transmitting the further uplink precoding information to the terminal device.
12. The method of claim 10, further comprising: determining the second downlink precoding and the second uplink receive parameters for communicating signals between the plurality of antenna elements of the base station and the terminal device using a second radio resource based on the plurality of receive properties of the raw uplink pilot signals that were received; determining second uplink precoding information assigned to the second radio resource based on the plurality of receive properties of the raw uplink pilot signals that were received; and transmitting the second uplink precoding information to the terminal device.
14. The method of claim 10, further comprising: determining a second downlink precoding and second uplink receive parameters for communicating signals between the plurality of antenna elements of the base station and the terminal device using a second radio resource based on the plurality of receive properties of the raw uplink pilot signals that were received; determining second uplink precoding information assigned to the second radio resource based on the plurality of receive properties of the raw uplink pilot signals that were received; and transmitting the second uplink precoding information to the terminal device.
13. A terminal device for a multiple-input and multiple-output (MIMO) system, the terminal device comprising: a plurality of antenna elements; and one or more processors configured to perform operations comprising: 

transmitting, from each individual antenna element of a plurality of antenna elements of the terminal device, corresponding raw uplink pilot signals on a dedicated time and frequency resource; 

before transmitting precoded uplink pilot signals to a base station of the MIMO system, receiving, from the base station in response to transmitting from each individual antenna element the corresponding raw uplink pilot signals, an uplink precoding information assigned to a radio resource of a transmission frame of the MIMO system for transmitting uplink signals from the plurality of antenna elements of the terminal device to the base station, 

wherein the uplink precoding information is determined based on a plurality of receive properties of the raw uplink pilot signals; 


determining, at the terminal device, an uplink precoding assigned to the radio resource based on the uplink precoding information; 

and transmitting, via the plurality of antenna elements, an uplink pilot signal assigned to the radio resource using the uplink precoding.
15. A terminal device for a multiple-input and multiple-output (MIMO) system, the terminal device comprising: a plurality of antenna elements; and one or more processors configured to perform operations comprising: 

transmitting, from each individual antenna element of a plurality of antenna elements of the terminal device, corresponding raw uplink pilot signals on a dedicated time and frequency resource; 

receiving, from a base station of the MIMO system in response to transmitting from each individual antenna element the corresponding raw uplink pilot signals, an uplink precoding information assigned to a radio resource of a transmission frame of the MIMO system for transmitting uplink signals from the plurality of antenna elements of the terminal device to the base station, 


wherein the uplink precoding information is determined at the base station based on a plurality of receive properties of the raw uplink pilot signals, but not precoded uplink pilot signals; 

determining, at the terminal device, an uplink precoding assigned to the radio resource based on the uplink precoding information; 

and transmitting, via the plurality of antenna elements, an uplink pilot signal assigned to the radio resource using the uplink precoding.
14. A base station for a multiple-input and multiple-output (MIMO) system, the base station comprising: a plurality of antenna elements; and one or more processors configured to perform operations comprising: 

before receiving precoded uplink pilot signals from a terminal device, receiving raw uplink pilot signals, the raw uplink pilot signals being transmitted from each individual antenna element of a plurality of antenna elements of the terminal device on a dedicated time and frequency resource; 

determining a downlink precoding and uplink receive parameters for communicating signals between the plurality of antenna elements and the terminal device using a radio resource of a transmission frame of the MIMO system based on a plurality of receive properties of the received raw uplink pilot signals; 

transmitting uplink precoding information assigned to the radio resource to the terminal device, the uplink precoding information being determined based on the plurality of receive properties of the received raw uplink pilot signals; 


receiving, at the plurality of antenna elements, an uplink pilot signal assigned to the radio resource, 

wherein the uplink pilot signal is transmitted from the terminal device using the uplink precoding information; 

and adjusting the downlink precoding and the uplink receive parameters based on a receive property of the uplink pilot signal.
16. A base station for a multiple-input and multiple-output (MIMO) system, the base station comprising: a plurality of antenna elements; and one or more processors configured to perform operations comprising: 

receiving raw uplink pilot signals, the raw uplink pilot signals being transmitted from each individual antenna element of a plurality of antenna elements of a terminal device on a dedicated time and frequency resource; 



determining a downlink precoding and uplink receive parameters for communicating signals between the plurality of antenna elements and the terminal device using a radio resource of a transmission frame of the MIMO system based on a plurality of receive properties of the received raw uplink pilot signals; 

determining uplink precoding information assigned to the radio resource based on the plurality of receive properties of the received raw uplink pilot signals but not precoded uplink pilot signals; transmitting the uplink precoding information to the terminal device; 

receiving, at the plurality of antenna elements, an uplink pilot signal assigned to the radio resource, 

wherein the uplink pilot signal is transmitted from the terminal device using the uplink precoding information; 

and adjusting the downlink precoding and the uplink receive parameters based on a receive property of the uplink pilot signal.
15. The method of claim 1, wherein the raw uplink pilot signals comprise uplink pilot signals without precoding.
8. The method of claim 1, wherein the raw uplink pilot signals comprise uplink pilot signals without precoding.
16. The method of claim 1, wherein the uplink precoding information is determined at the base station based on the plurality of receive properties of the raw uplink pilot signals only.
9. The method of claim 1, wherein the uplink precoding information is determined at the base station based on the plurality of receive properties of the raw uplink pilot signals only.


For double patenting to exist as between the rejected claims and patent claims, it must be determined that the rejected claims are not patentably distinct from the patent claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the patent claims and, if so, whether those differences render the claims patentably distinct.
The differences between the rejected claims and the patent claims (as shown in the table above) don’t render the claims patentably distinct because the claims of the instant application merely broaden the scope of the claims of the patent. It had been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson,136 USQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Also, according to MPEP 804 under Anticipation Analysis, "The analysis required is different in situations where the claim in the application being examined (1) is directed to a species or sub-genus covered by a generic claim in a potentially conflicting patent or application, or (2) overlaps in scope with a claim in a potentially conflicting patent or application but the potentially conflicting claims cannot be said to anticipate the examined claims. Both of these situations require an obviousness analysis unless one of ordinary skill in the art would, on reading the potentially conflicting patent or application, at once envisage the invention claimed in the examined application. See AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014)"
Clearly, "one of ordinary skill in the art would, on reading the potentially conflicting patent or application, at once envisage the invention claimed in the examined application".
For example, one of ordinary skills in the art would, on reading: “receiving, from a base station of the MIMO system… an uplink precoding information… and transmitting, from the plurality of antenna elements, an uplink pilot signal assigned to the radio resource using the uplink precoding” (Patent claim 1) at once envisage “before transmitting precoded uplink pilot signals to a base station of the MIMO system, receiving, from the base station… an uplink precoding information” (Current application claim 1) .
For example, one of ordinary skills in the art would, on reading: “receiving raw uplink pilot signals… determining a downlink precoding and uplink receive parameters for communicating signals between a plurality of antenna elements of the base station and the terminal device using a radio resource of a transmission frame of the MIMO system based on a plurality of receive properties of the received raw uplink pilot signals… receiving, at the plurality of antenna elements of the base station, an uplink pilot signal assigned to the radio resource” (Patent claim 10) at once envisage “before receiving precoded uplink pilot signals from a terminal device, receiving raw uplink pilot signals” (Current application claim 8) .

Allowable Subject Matter
Claims 1-16 would be allowable if a Terminal Disclaimer is submitted to overcome the rejection(s) under Double Patenting, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462